Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 2, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146850                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 146850
                                                                     COA: 303717
                                                                     Wayne CC: 08-001533-FC
  TION TERRELL,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 31, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the Wayne Circuit Court’s determination
  that the defendant’s trial attorney testified credibly at the hearing held pursuant to People
  v Ginther, 390 Mich 436 (1973), specifically, the Wayne Circuit Court’s holding that the
  defendant’s trial attorney made a valid strategic decision not to present expert testimony
  regarding the number of times that the complainant was shot. To establish ineffective
  assistance of counsel, a defendant must show: (1) that the attorney’s performance was
  not based on strategic decisions, but was objectively unreasonable in light of prevailing
  professional norms; and (2) that, but for the attorney’s error, a different outcome was
  reasonably probable. This is a mixed question of law and fact. Findings of fact are
  reviewed for clear error; questions of law are reviewed de novo. People v Armstrong,
  490 Mich 281 (2011). The trial court clearly erred in finding that the defendant’s trial
  attorney was credible. We therefore VACATE those portions of the Court of Appeals
  opinion relying on the trial court’s credibility determination to affirm the defendant’s
  conviction in the face of his claims of ineffective assistance of counsel, including the
  holding that the decision not to present expert testimony was a legitimate trial strategy.
  We REMAND this case to the Court of Appeals for reconsideration of the defendant’s
  ineffective assistance claims in light of this order. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.

         We do not retain jurisdiction.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 2, 2013
           s0925
                                                                                Clerk